Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “Arguments/Remarks with amendment after Final rejection” and “After Final consideration program requirement” (PTO-2323 form) filed on 11/18/2021. 

Status of Claims
Claims 2 and 6-7 have been cancelled; Claims 1, 3-5, and 8 has been amended; Claims 1, 3-5, and 8 remain for examination, wherein claim 1 is an independent claim.

Status of the Previous Rejections
The previous rejection of Claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Tsuge et al (US-PG-pub 2013/0153368 A1 listed in IDS filed on 11/13/2018, corresponding to US 8,915,352 B2, thereafter PG’368) in view of Chevrier et al (US-PG-pub 2014/0251084 A1, thereafter PG’084) is withdrawn in view of the applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 11/18/2021.
The previous rejection of Claims 5-6 and 8 under 35 U.S.C. 103(a) as being unpatentable over PG’368 in view of PG’084, further in view of Davis (US 1,833,322, thereafter US’322) is withdrawn in view of the applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 11/18/2021.
Claims 1-4 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) in view of Chevrier et al (US-PG-pub 2014/0251084 A1, thereafter PG’084) is withdrawn in view of the applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 11/18/2021.
The previous rejection of Claims 5-6 and 8 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 15/547,864 (US 10,571,193 B2) in view of PG’084 and US’322 is withdrawn in view of the applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 11/18/2021.

Allowable Subject Matter
Claims 1, 3-5, and 8 are allowed. 
The reason for the allowance as following:
Regarding the instant independent claim 1, The Applicant has added the allowable subject matter into the instant independent claim 1. it is noted that the recorded prior art(s) does not specify the claimed inclination angle range as claimed in the instant invention. Since claims 3-5 and 8 depend on claim 1, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734